Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/099857 filed 09/28/2022.     
Claims 1-18 are pending and have fully been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, the newly amended claim limitations remain unclear. The instant invention is a device claim. As amended 09/28/2022, applicant has included in the claim that, the actuator “is operated” to selectively connect to and detach from the sample probe and the sample vessel, and that the first and second connectors are “arranged to simultaneously connect to the sample probe and the sample vessel in a second mode of operation in which the probe section of the sample probe is received within the sample vessel”.  
Though the examiner understands overall what applicant is attempting to claim—the structures which allow for these claimed functions to happen are unclear. Further- as instantly claimed—they read as conditional—as structures that are not always present, but are only present a time when a controller is controlling them to do so.
 In applicant’s arguments dated 12/23/2021 they state that, “for instance, the actuator may comprise a gripper that connects to the sample probe and a magnet that connects to the sample probe.” However, none of this is claimed, and instead applicant seems to be claiming different timewise conditional embodiments of what structure the instant device can take on…and not clear structures at that. Therefore- the claims are unclear as to what is any structure they require with respect to the instant device claims, and these limitations read more as possible capability or use/method steps of the claimed device.
It is also unclear—in the “first mode of operation,” are there any connections to the first and second connector? Or are these connectors only used in the second mode of operation?
Also—it is unclear what structure allow for the device to “selectively connect and detach,” and then also enables selective attachment and detachment from the sample vessel, and the sample vessel and sample probe together. Is this some kind of programming of a computer or processor or controller that is not claimed? If so- this is not claimed and therefore the programming is not limiting. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being obvious over BREMER1 in US 20150276780 in view of ZIMMERMAN in WO 2012/167832.
	With respect to Claim 1, BREMER1 et al. teach of a device for solid-phase microextraction and analysis of substances to be analyzed, in particular in a gas chromatograph, with at least one collector, which is made of sorbent and/or adsorbent material and is placed on a rod-like support, and with at least one sample container, which is sealed with a pierceable partition wall and into which the collector is introduced piercing the partition wall for a sampling time, wherein the sealing of the sample container is assembled from the pierceable partition wall and a clamping ring, which can be mounted on the sample container and presses the partition wall together with a sealing element onto an upper rim of the sample container, and which comprises a socket in which a fitting of a transport adapter which is attached to a handling end of the rod-like support can be anchored detachably and with sealing surface pressure after the collector is inserted into the sample container following piercing the partition wall(abstract). BREMER1 et al. specifically teach of the collector/probe being made of a sorbent or adsorbent and that the whole device is used for micro-extractions(abstract & title, paragraph 0037 & 0045). BREMER1 et al. also teach of the collector/probe being inserted into the sample container/vessel(abstract, paragraphs 0032-0037). BREMER1 et al. also teach of a moveable arms/actuators/grippers which allow for movement and control of both the sample container and the collector(paragraph 0009 & 0034) and more specifically teach of this arm/gripper being automated(paragraph 0009). These structures of BREMER1 would allow the device to be able to selectively connect to and detach from the sample probe, “and the sample vessel independently of each other and the actuator “is able” to connect to the sample probe and the sample vessel simultaneously to manipulate the sample probe and the sample vessel together, “when” the sample probe is received within the sample vessel.”  BREMER1 et al. also teach of the sample containers being removed from the collector and transport part (paragraph 0012). Since BREMER1 does not specifically use the word actuator or call out two different connectors that function to form a complex seal of three elements ( actuator, vessel, and probe) by way of two elements (first connector and second connector) as now instantly claimed.
	ZIMMERMAN et al. is used to remedy this. ZIMMERMAN et al. teach of a sorptive sampling apparatus with a robotic arm that can move an injection needle between a fluid container containing fluid and a seat communicating with a fluid path(abstract). ZIMMERMAN et al. further teach that the robotic arm can selectively connect and disconnect from the injection needle (paragraph 0009).
	ZIMMERMAN et al. further teach that the robot arm and/or the injection needle and/or the seat is configured to cooperate so that, upon inserting the injection needle into the seat(can be considered a vessl), a locking mechanism is activated for locking the injection needle to the seat and an unlocking mechanism is simultaneously activated for unlocking the injection needle from the robot arm. Thus, two mechanisms may be actuated at the same time or by a single motion of the robot arm. In an embodiment, the locking mechanism and/or the unlocking mechanism is or are configured as a mechanical latching mechanism, a mechanical clamping mechanism and/or a magnetic mechanism. However, other mechanisms such as an electric mechanism or the like may be possible as well(paragraphs 0033-0035).
	ZIMMERMAN et al. even more specifically teach of the robot arm/actuator being configured for mounting at least one further tool additionally or alternatively to the injection needle. The at least one further tool may comprise a gripper configured for gripping a vial (or any other fluid container such as a well plate) or plates having multiple fluid receptacles (such as a well plate). However, other tools are possible as well. The robot arm may therefore be capable of providing more than one task at the same time including needle handling, fluid container handling and at least one additional capability. The gripper may also be configured for gripping SPE cartridges filled with packing material. The robot can grip such cartridges and place the cartridge in a special needle park station for sealing it (similar to the sealing of the needle to the hydraulic system) (paragraph 0039, 0124, 0127). ZIMMERMAN et al. further teach of having a software program controller and data processing unit controlling the operations (paragraph 0024, 0094). It would have been obvious to one of ordinary skill in the art to use the connection device parts (first and second connectors) and the connection functions of ZIMMERMAN with the device of BENNER1 for sample analysis due to the advantages these parts offer with respect to the advantages multiple connectors/actuators offer with respect to faster analysis/processing/ease of use and multipurposed devices (ZIMMERMAN, paragraphs 0033-0035, 0039).
	With respect to Claim 2 & 10,12, 16, ZIMMERMAN et al. teach of the actuator being moveable in along 3 axis (paragraph 0014, 0043, 0053, 0097).
	With respect to Claim 3-4, BREMER1 et al. teach of which comprises a socket in which a fitting of a transport adapter which is attached to a handling end of the rod-like support can be anchored detachably and with sealing surface pressure after the collector is inserted into the sample container following piercing the partition wall(abstract).
	With respect to Claim 5, BREMER1 teach of there being a metal cap or septum(paragraph 0009).
With respect to Claim 6-7 & 13-15, & 18 ZIMMERMAN et al. teach of a vertical actuator(paragraph 0030).It would be obvious to one of ordinary skill in the art to include multiple actuators to enable for moving multiple parts. ZIMMERMAN et al. also teach of magnets for controlling the device(paragraphs 0034-0035). BREMER1 et al. also teach of a moveable arms/actuators/grippers which allow for movement, vertical movement and control of both the sample container and the collector(paragraph 0009 & 0034) and more specifically teach of this arm/gripper being automated(paragraph 0009). BREMER1 et al. teach of the transport adapter having connecting elements for different situations(paragraph 0044). It would be obvious to one of ordinary skill to adjust these for their particular situation.
	With respect to Claim 8, BREMER1 teach of using a transport adaptor(0011, 0009, 0043-0044, 0047-0048).
With respect to Claims 9 & 11, ZIMMERMAN et al. teach of release mechanisms and stoppers/retaining mechanisms/latches(paragraph 0029, 0032, 0039-0040, 0123, 0032).
With respect to Claim 17, BREMER1 et al. teach of the transport adapter having connecting elements for different situations(paragraph 0044). It would be obvious to one of ordinary skill to adjust these for their particular situation.
Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
The 112 rejection is maintained and further explained as shown above, as the amendments dated 09/28/2022 do not clear these matters.
With respect to the arguments about the prior art, applicant argues that the prior art does not teach of the “actuator is operated by the controller in a first mode of operation to independently connect to an manipulated the sample vessel and the sample probe via the first and second connectors”. In the arguments dated 12/23/2021, applicant argues that these “connectors” could be separately a gripper and a magnet- however these specific structures are still not claimed in the independent claims, leaving what a connector is open to broad interpretation, specifically in addition to the lack of claim language with respect to programming, and due to the presence of merely functional limitations for how the broad device is intended to be used.  With respect to this—the examiner would like to point out—that as claimed, there is no specific programming of the controller claimed. Therefore the sections of the claims about “operated,” and conditional movements/connections, controlled by the controller, are not read as limiting, but merely as possible capabilities of the claimed devices. Again, the instant claims are drawn towards a device. Applicant cannot claim separate conditions or separate embodiments of device structure all in one claim, and method steps are not limiting in device claims.
Further- applicant argues that the prior art does not teach of the newly claimed elements, and applicants arguments do not apply to the ZIMMERMAN references which is newly used to teach of the newly claimed limitations. BREMMER2 is no longer used in the rejection.
All claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797